Citation Nr: 0523364	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of 
surgery to remove an adematous goiter of the left lower 
thyroid.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1945 to February 1948.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In August 2005, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.


FINDINGS OF FACT

1.  The veteran's adematous goiter of the left lower lobe of 
the thyroid was first manifested many years after service. 

2.  The preponderance of the competent evidence of record 
shows that the veteran's adematous goiter of the left lower 
lobe of the thyroid is unrelated to service, including his 
period of exposure to ionizing radiation.

3.  The veteran has PTSD as a result of his experiences in 
Nagasaki, Japan, following World War II.


CONCLUSIONS OF LAW

1.  The residuals of surgery to remove an adematous goiter of 
the left lower lobe of the thyroid are not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.311 (2004).

2.  The veteran meets the criteria for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In so doing, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish the VA any evidence in 
his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA everything 
he has pertaining to his claims.

By virtue of information contained in letters, dated in 
December 2000 and February and April 2001, the VA informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The RO informed the veteran that in order to establish 
service connection, it would need evidence that he 
"currently" had the residuals of surgery to remove an 
adematous goiter of the left lower thyroid and PTSD and 
medical evidence that such disabilities were incurred in or 
aggravated by service.  

The veteran had claimed that his thyroid disorder was due to 
exposure to ionizing radiation.  Therefore, the RO requested 
the following information:  1) when and where such problems 
were first diagnosed or treated; 2) the unit he was in when 
exposed to the radiation; 3) the location and approximate 
date of the nuclear tests; 4) the veteran's activities in the 
test; 5) facts about his medical history; 6) statements from 
others who had also been exposed to the radiation; and 
7) medical reports from doctors who had treated the 
disability.

With respect to PTSD, the RO stated that it would need 
verification of the claimed in-service stressor.  The RO 
requested that the veteran tell it what happened to him and 
when, as well as the unit he was in and where he was 
stationed at the time of the incident.  In this regard, the 
RO also requested copies of any of his military service 
records; copies of investigation reports or other documents 
about his experiences; statements from people who witnessed 
or knew about the event(s); and copies of letters he wrote at 
the time which described or referred to the event(s).

The RO noted that if the veteran had received treatment at a 
VA Medical Center or Clinic, he should tell the RO which one 
and the dates of his visits.  The also noted that if he had 
seen a private doctor, he should call or write to the doctor 
or hospital and request that copies of his records be sent to 
the RO.  The RO informed the veteran that that was the 
fastest way to get such information to the VA.  However, the 
RO stated that if the veteran wanted it to obtain medical 
reports, he would have to complete VA Form 21-4142 and return 
it to the RO.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The RO also notified him of what to do if he had questions or 
needed assistance and provided a telephone number where he 
could get additional information.  It also informed him that 
could obtain assistance from the Veterans Service Officer in 
his county.  

In addition to the letters, dated in December 2000 and 
February and April 2001, the veteran was provided with a 
Statement of the Case (SOC) in December 2003 and a 
Supplemental Statement of the Case (SSOC) in July 2005.  They 
further notified the veteran and his representative of the 
evidence necessary to substantiate his claims of entitlement 
to service connection for PTSD and for the residuals of 
surgery to remove an adematous goiter of the left lower lobe 
of the thyroid.  Indeed, the SOC set forth the relevant text 
of 38 C.F.R. § 3.159.  The SOC and the SSOC also identified 
the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
veteran's service personnel records; records and reports 
associated with the veteran's hospitalization in March 1981 
at the Unity Medical Center; records and reports from D. J. 
M., M.D., and B. E. S., M.D., reflecting the veteran's 
treatment from March 1984 through November 1989; records and 
reports associated with the veteran's hospitalization in May 
1985 at the Monticello-Big Lake Community Hospital; records 
and reports reflecting the veteran's treatment from May 1998 
to September 2000 at the RiverWay Medical Centers and Mork 
Clinic, P.A.; reports of examinations/evaluations performed 
by the VA in July and November 2000 and in March and May 
2001; reports from the Defense Threat Reduction Agency 
(DTRA), dated in August 2001 and February 2005; reports from 
the VA Chief Public Health and Environmental Hazards Officer, 
dated in June 2002 and April 2005; reports from the VA 
Director of the Compensation and Pension (C&P) Service, dated 
in June 2002 and April 2005; an extract from a medical text, 
received by the RO in January 2004; and reports of the 
history of the ship on which the veteran was stationed during 
World War II..   

The veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right (see VA Form 9, received by 
the RO in January 2004).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claims.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
claim of entitlement to service connection for PTSD or the 
claim of entitlement to service connection for the residuals 
of surgery to remove an adematous goiter from the veteran's 
lower left thyroid.  Indeed, in January and July 2005, the 
veteran reported that he did not have any additional evidence 
to submit.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to either 
the claim of entitlement to service connection for PTSD or 
the claim of entitlement to service connection for the 
residuals of surgery to remove an adematous goiter from the 
veteran's lower left thyroid.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of his claims.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for PTSD or 
his claim of entitlement to service connection for the 
residuals of surgery to remove an adematous goiter from the 
veteran's lower left thyroid.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  Therefore, the Board will proceed to the merits of 
the appeal.  

II.  Facts and Analysis

The veteran seeks service connection for PTSD and for the 
residuals of surgery to remove an adematous goiter of the 
lower left thyroid.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may, however, be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A.  The Thyroid Disability

A review of the evidence discloses that the veteran's 
adematous goiter of the lower thyroid was first clinically 
reported in the mid-1980's, many years after his discharge 
from service.  There is no competent evidence of such an 
abnormality in service; and, therefore, service connection is 
not warranted on that basis.

The primary thrust of the veteran's contentions is that his 
thyroid problems are the result of ionizing radiation to 
which he was exposed during atomic testing in service.  The 
evidence shows that in the summer of 1946, the veteran did 
have such exposure during Operation Crossroads.  

By VA regulations, various disorders are presumed to be the 
result of exposure to ionizing radiation.  38 U.S.C.A. 
§ 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2004).  An 
adematous goiter of the thyroid is not such a disease; 
however, it is considered a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(xvii).  As such, the veteran may pursue service 
connection for that disorder under 38 C.F.R. § 3.311.  

Because the veteran was exposed to ionizing radiation in 
service and subsequently developed a radiogenic disease, the 
claim was referred to the VA Under Secretary for Benefits 
(formerly the VA Director of the C&P service) for further 
consideration.  38 C.F.R. § 3.311(b)(1).  The Under Secretary 
for Benefits in turn requested an advisory medical opinion 
from the VA Under Secretary for Health to assist in 
determining whether it was at least as likely as not that the 
veteran's adematous goiter of the thyroid was the result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(c)(1).  

The veteran acknowledges that he was not issued a badge to 
determine the amount of any radiation to which he was exposed 
during Operation Crossroads.  Accordingly, the case was 
forwarded to the DTRA for reconstruction of the probable dose 
the veteran would have received.  38 C.F.R. § 3.311(a)(1).  
The DTRA found that the mean total external dose sustained by 
the veteran during Operation Crossroads would have been 0.8 
rem with an upper bound of 2.3 rem.  The internal dose 
committed to the thyroid would have been 0.07 rem with an 
upper bound of 0.7 rem.  The veteran had reportedly reviewed 
and accepted the scenario utilized for the dose 
reconstruction (DTRA statement, dated in February 2005).  

The dose reconstruction results were forwarded to the VA 
Chief Public Health and Environmental Hazards Officer for an 
opinion as to whether it was at least as likely as not the 
veteran's disease had resulted from exposure to radiation in 
service.  38 C.F.R. § 3.311(c)(1)(i).  She acknowledged that 
the Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) did not provide screening doses for 
goiters, non-malignant thyroid nodules, and thyroid adenomas.  
She further acknowledged that a number of studies had shown 
an increased risk for thyroid nodules, including benign 
adenomas, especially in children.  She noted, however, that 
in adults many studies, especially of occupational exposure, 
had not shown a statistically significant increased risk.  
Based on the studies of children who had received radiation 
therapy and considering that children could be twice as 
sensitive to radiation as adults, she estimated that there 
was about a 15 percent change that benign thyroid nodular 
disease could be caused by the dose of radiation to which the 
veteran had been exposes.  In effect, the VA Chief Public 
Health and Environmental Hazards Officer concluded that it 
was less likely than not that the veteran's adenomatous 
goiter of the thyroid was due to his exposure to ionizing 
radiation in service.  As a result of that opinion, and 
following a review of the evidence in its entirety, the 
Director of the VA C&P Service, also found no reasonable 
possibility that the veteran's thyroid adenoma had been the 
result of the veteran's exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(c)(1). 

The only evidence to the contrary comes from the veteran.  
However, as a layman, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  
Absent such evidence, service connection is not warranted for 
the residuals of surgery to remove an adematous goiter of the 
left lower lobe of the thyroid.

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the conditions or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 
3.304(f) (2004); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

The veteran contends, and the evidence (see, e.g., the 
reports of VA psychiatric examinations in March and May 2001) 
shows that he has a diagnosis of PTSD related to the sights 
he saw while on liberty in Nagasaki, Japan, shortly after the 
atomic bomb was dropped on that city.  Although the reported 
stressor has not been verified through official channels, it 
is certainly consistent with the circumstances of his 
service.  Indeed, the ship on which he was stationed visited 
Sasebo, Japan, for 4 months in late 1945 and early 1946.  
Sasebo is approximately 30 miles from Nagasaki, and it is 
perfectly reasonable to conclude that at some time during 
that period, he would have left the ship to view the effects 
of the atomic bomb.  It is also reasonable to conclude that 
he would have seen the residuals of injuries caused by the 
bomb.  

Moreover, there is no evidence on file which causes the Board 
to doubt the veteran's veracity.  Not only has the account of 
his claimed stressor been consistent since he initiated his 
claim, other aspects of his story, such as the ship on which 
he was stationed and its various locations, have been 
supported by evidence on file.  In this regard, the Board 
also notes that during the report of the November 2000 VA 
examination, the examiner stated that the veteran was a good 
historian and that he had evidence of a good memory.  At the 
very least, the evidence both for and against verification of 
the claimed stressor is in relative equipoise.  That is, 
there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
occurrence of the stressor.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With verification of the stressor, the veteran meets all of 
the criteria for service connection for PTSD.  To that 
extent, the appeal is granted.


ORDER

Entitlement to service connection for the residuals of 
surgery to remove an adematous goiter of the left lower 
thyroid is denied.

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


